Citation Nr: 1230455	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-06 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for degenerative joint disease of the left knee, status post left knee replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, continued a 30 percent evaluation for the Veteran's degenerative joint disease of the left knee.  

In a February 2009 rating decision, the Veteran's service-connected left knee disability was recharacterized as a left total knee replacement.  A 100 percent evaluation was assigned from February 19, 2009 to March 31, 2010 with the previous 30 percent evaluation continued thereafter.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, despite the recharacterization of the disability and the assignment of a 100 percent rating during part of the rating period, the claim for an increased rating for the left knee disability remains before the Board.

The Veteran was scheduled to testify before a hearing officer at the RO in April 2009.  In a December 2008 statement, he cancelled his hearing and requested a hearing at the Board's Central Office in Washington, D.C.  The February 2009 statement of the case (SOC) informed the Veteran that a hearing before the Board could not be requested prior to receipt of his substantive appeal.  The Veteran was advised to indicate on the VA Form 9 that accompanied the SOC whether he still desired a hearing before the Board, and the February 2009 completed Form 9 clearly showed a request for a hearing at the Board's Central Office.  However, in a subsequently received undated Form 9, the Veteran indicated that he no longer wanted a hearing before the Board.  The Board therefore finds that the Veteran has withdrawn his request for a hearing in accordance with 38 C.F.R. § 20.702(e) (2011).

In July 2008, the Veteran filed a claim for a permanent and total disability rating.  Receipt of his claim was acknowledged by VA in an August 2008 letter, but the record does not indicate that any other action has been taken to develop or adjudicate the claim.  Similarly, the Veteran's February 2009 substantive appeal included a claim for an increased rating for service-connected psoriasis that has not been developed or adjudicated.  The claims for a permanent and total disability rating and increased rating for psoriasis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision can be rendered in this case.  The Veteran's most recent VA examination to determine the severity of his left knee disability was conducted in September 2007.  Since that time, he has undergone a left total knee replacement at the Washington VA Medical Center (VAMC) in February 2009.  Other than a March 2009 note from the Veteran's doctor noting that the Veteran was in physical therapy and recovering from his surgery, the record contains no evidence addressing the severity of the Veteran's left knee condition since his knee surgery.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The February 2009 knee replacement suggests a worsening in the condition since the last VA examination in September 2007.  Therefore, a new examination is necessary.  

Similarly, the Veteran's paper and virtual claims file only contain records of VA treatment dating through February 24, 2009.  The record indicates that the Veteran has undergone additional VA treatment since that time and updated records should be associated with the claims file or virtual VA claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of the Veteran's treatment records from the Washington VAMC for the period beginning February 24, 2009.  Associate the records with the Veteran's paper or virtual claims file.  

2.  Afford the Veteran a VA orthopedic examination to determine the current severity of his service-connected left knee degenerative joint disease, status post total knee replacement.  The claims file should be made available to and reviewed by the examiner, and the examiner should note such review in the report.

a)  The examiner should note the ranges of left knee flexion and extension in degrees.

b)  The examiner should determine whether the left knee disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination.

c)  The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knee.  The examiner should also determine if the knee locks and if so the frequency of the locking.  

d)  The examiner should provide an opinion as to whether there is severe painful motion or weakness in the left knee.
3.  Readjudicate the claim on appeal. If the benefit sought is not fully granted, a supplemental statement of the case should be issued, and the Veteran afforded the appropriate period to respond, before the case is returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



